Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 20, 2013

                                           No. 04-13-00688-CV

                                      IN RE Jennifer G. ELLIOTT

                                    Original Mandamus Proceedings 1

                                                  ORDER

       On October 7, 2013, relator Jennifer G. Elliott filed a petition for a writ of mandamus. On
October 28, 2013, relator filed a motion for leave to file a supplement to the petition for writ of
mandamus. Relator’s motion for leave is GRANTED. The court has considered relator’s petition,
supplemental petition, the response filed on behalf of the real party in interest and relator’s reply,
and has determined that relator is entitled to the relief requested. Accordingly, the petition for writ
of mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

       The Honorable Peter Sakai is ORDERED to vacate the Additional Temporary Orders
signed February 1, 2013. The writ will issue only if we are notified that Judge Sakai has not
complied within ten days of the date of this order.

       Relator filed a motion for attorney’s fees and sanctions on November 4, 2013. The panel
has considered the motion and it is DENIED.

        It is so ORDERED on November 20, 2013.


                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2013.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 2006EM503919, styled In the Interest of I.G.R., A Child, pending in the
225th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.